
	

113 HR 5837 IH: African Descent Act of 2014
U.S. House of Representatives
2014-12-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5837
		IN THE HOUSE OF REPRESENTATIVES
		
			December 10, 2014
			Mr. Hastings of Florida introduced the following bill; which was referred to the Committee on Foreign Affairs
		
		A BILL
		To provide for the establishment of a global affairs strategy and assistance for people of African
			 descent, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the African Descent Act of 2014.
		2.FindingsCongress finds the following:
			(1)The struggle to end discrimination against people of African descent is a global challenge, and one
			 that is central to the United States commitment to human rights.
			(2)Targeted exclusion, violence, and discrimination against people of African descent continues around
			 the world.
			(3)Issues range from the fight for ancestral lands in Latin America, hate crimes resulting in injury
			 and death in Europe, profiling and excessive use of force by law
			 enforcement in the United States, and continuing global disparities in
			 health, education, employment, housing, and other sectors.
			(4)It is imperative that the world actively address the vestiges of slavery and colonialism that have
			 long hindered racial equality and justice and prevented the recognition of
			 the important contributions of people of African descent to the world.
			(5)The International Decade for People of African Descent, from January 1, 2015, to December 31, 2025,
			 offers an opportunity to address these issues domestically and globally
			 through coordinated government and civil society strategies, including the
			 private sector.
			3.Activities of the Department of State
			(a)Office of global african descent affairsTitle I of the State Department Basic Authorities Act of 1956 (22 U.S.C. 2651a et seq.) is amended
			 by adding at the end the following new section:
				
					63.Office of Global African Descent Affairs
						(a)Establishment of officeNot later than 60 days after the date of enactment of this section, the Secretary of State shall
			 establish within the Department of State an Office of Global African
			 Descent Affairs (in this section referred to as the Office) in the Front Office of the Office of the Undersecretary for Public Diplomacy and Public Affairs.
						(b)Head of office
							(1)In generalThe head of the Office shall be the Director and Special Advisor to the Secretary on Global African
			 Descent Affairs (in this section referred to as the Special Advisor).
							(2)AppointmentThe Director shall be appointed by the Secretary.
							(c)Other personnelThe Office shall be supported by two senior Foreign Service officers.
						(d)FunctionsThe functions of the Office shall include the following:
							(1)Advise the Secretary and direct activities, policies, programs, and funding relating to the human
			 rights and the advancement of people of African descent internationally,
			 for all bureaus and offices of the Department of State and shall lead the
			 coordination, monitoring, and evaluation of relevant international
			 programs for all other Federal agencies.
							(2)Represent the United States in diplomatic matters relevant to the human rights of people of African
			 descent in contacts with foreign governments, intergovernmental
			 organizations, and specialized agencies of the United Nations, the
			 Organization of Security and Cooperation in Europe, other international
			 organizations of which the United States is a member, relevant
			 multilateral conferences and meetings.
							(3)Lead efforts to promote an international focus on racial equality more broadly, including through
			 diplomatic initiatives with other countries and partnerships and regular
			 and enhanced coordination with international and nongovernmental
			 organizations and the private sector.
							(4)Manage a $3,000,000 fund for people of African descent to invest in efficient and innovative
			 solutions to combat racial discrimination and create economic and
			 political opportunities for people of African descent internationally.
							(5)Develop a uniform set of indicators and standards for monitoring and evaluating foreign policy
			 assistance for people of African descent in Federal agencies.
							(6)Direct, as appropriate, United States Government resources to respond to needs for protection,
			 integration, resettlement, and empowerment of people of African descent in
			 United States Government policies and international programs, including to
			 prevent and respond to discrimination and violence against people of
			 African descent internationally.
							(7)Work in collaboration with the Race, Ethnicity, and Social Inclusion Unit in the Western Hemisphere
			 Bureau Office.
							(8)Compile an annual report on activities of the United States Government relating to people of
			 African descent to fulfill the requirements of this section and the
			 African Descent Act of 2014.
							(e)DefinitionsIn this section:
							(1)Appropriate congressional committeesThe term appropriate congressional committees means—
								(A)the Committee on Foreign Relations and the Committee on Appropriations of the Senate; and
								(B)the Committee on Foreign Affairs and the Committee on Appropriations of the House of
			 Representatives.
								(2)People of african descentThe term people of African descent has the meaning given the term in section 5 of the African Descent Act of 2014..
			(b)Annual human rights report
				(1)In generalThe Foreign Assistance Act of 1961 is amended—
					(A)in section 116 (22 U.S.C. 2151n), by adding at the end the following new subsection:
						
							(h)Status of people of african descent
								(1)In generalThe report required under subsection (d) shall include, for countries in the Americas, Europe,
			 Asia, and the Middle East, a description of the status of people of
			 African descent in each such country.
								(2)DefinitionIn this subsection, the term people of African descent has the meaning given the term in section 5 of the African Descent Act of 2014.; and
					(B)in section 502B (22 U.S.C. 2304)—
						(i)by redesignating the second subsection (i) (as added by section 1207(b)(2) of Public Law 113–4) as
			 subsection (j); and
						(ii)by adding at the end the following new subsection:
							
								(k)Status of people of african descent
									(1)In generalThe report required under subsection (b) shall include, for countries in the Americas, Europe,
			 Asia, and the Middle East, a description of people of African descent in
			 each such country.
									(2)DefinitionIn this subsection, the term people of African descent has the meaning given the term in section 5 of the African Descent Act of 2014..
						(2)Effective dateThe amendments made this subsection take effect on the date of the enactment of this Act and apply
			 with respect to reports required to be submitted under sections 116 and
			 502B of the Foreign Assistance Act of 1961, as amended by this subsection,
			 on or after such date of enactment.
				(c)Authorization of appropriations
				(1)In generalThere is authorized to be appropriated to the Secretary of State $5,000,000 for each of the fiscal
			 years 2015 through 2026 to carry out this section and the amendments made
			 by this section.
				(2)Private contributionsNotwithstanding any other provision of law, the Secretary of State is authorized to accept private
			 contributions to carry out this section and the amendments made by this
			 section.
				(3)DesignationAmounts appropriated pursuant to the authorization of appropriations under paragraph (1) and
			 private contributions accepted under paragraph (2) may be referred to as
			 the President Obama Fund for African Descent Affairs.
				4.Activities of the United States Agency for International Development
			(a)Senior advisor
				(1)In generalThe Administrator of the United States Agency for International Development shall appoint within
			 the immediate office of the Administrator a Senior Advisor to the
			 Administrator on Global African Descent Affairs (in this section referred
			 to as the Special Advisor).
				(2)AppointmentThe Senior Advisor shall be appointed by the Administrator.
				(b)FunctionsThe functions of the Special Advisor shall include the following:
				(1)Advise the Administrator and direct activities, policies, programs, and funding relating to the
			 human rights and advancement of people of African descent internationally
			 for all bureaus and offices of the Agency.
				(2)Develop a racial and ethnic equality and empowerment policy, strategy, and action plan for the
			 Agency, in consultation with civil society, that includes a focus on
			 people of African descent.
				(3)Serve as the Agency liaison to the Department of State’s Office on Global African Descent Affairs.
				(4)Develop a uniform set of indicators and standards for monitoring and evaluating foreign assistance
			 for people of African descent in Federal agencies.
				(c)Authorization of appropriationsThere is authorized to be appropriated to the Administrator $3,000,000 for each of the fiscal years
			 2015 through 2026 to carry out this section.
			5.Funding
			(a)In generalExcept as otherwise provided in this Act, of the amounts made available for Diplomatic and Consular Programs for each of the fiscal years 2015 through 2026, $8,000,000 is authorized to be appropriated for
			 each such fiscal year to carry out this Act.
			(b)Funding offsetTo offset the costs to be incurred by the Department of State to carry out the provisions of this
			 Act for fiscal years 2015 through 2026, the Secretary of State shall
			 eliminate such positions within the Department of State, unless otherwise
			 authorized or required by law, as the Secretary determines to be necessary
			 to fully offset such costs.
			(c)LimitationNo additional funds are authorized to be appropriated for Diplomatic and Consular Programs to carry out the provisions of this Act.
			6.DefinitionsIn this Act:
			(1)Appropriate congressional committeesThe term appropriate congressional committees means—
				(A)the Committee on Foreign Relations and the Committee on Appropriations of the Senate; and
				(B)the Committee on Foreign Affairs and the Committee on Appropriations of the House of
			 Representatives.
				(2)People of African descentThe term people of African descent means persons of African origin who are residents of countries of the Americas, Europe, Asia, and
			 the Middle East.
			7.Briefings and assessmentsNot later than 180 days after the date of the enactment of this Act, and annually thereafter, the
			 Director and Special Advisor to the Secretary on Global African Descent
			 Affairs (appointed under section 63 of the State Department Basic
			 Authorities Act of 1956 (as added by section 3 of this Act))—
			(1)shall brief the appropriate congressional committees on the status of the human rights, social
			 inclusion, equality, and empowerment of people of African descent
			 internationally, as well as the status of programs and response strategies
			 to address discrimination and violence against people of African descent
			 internationally; and
			(2)shall submit to the appropriate congressional committees an assessment of human and financial
			 resources necessary to fulfill the purposes and duties of this Act and the
			 amendments made by this Act.
			8.United States policy to prevent and respond to discrimination and violence against people of
			 African descent
			(a)Global strategy requirementNot later than 180 days after the date of the enactment of this Act, and annually thereafter for 5
			 years, the Director and Special Advisor to the Secretary on Global African
			 Descent Affairs shall develop or update a United States global strategy to
			 empower, prevent, and respond to discrimination and violence against
			 people of African descent. The strategy shall be transmitted to the
			 appropriate congressional committees and, if practicable, made available
			 to the public.
			(b)Collaboration and coordinationIn developing the strategy under subsection (a), the Director and Special Advisor to the Secretary
			 on Global African Descent Affairs shall consult with—
				(1)the heads of relevant Federal agencies; and
				(2)representatives of civil society, multilateral, and private sector organizations.
				9.SunsetThis Act and the amendments made by this Act shall terminate on October 1, 2026.
		
